ORDER
After Eugene Hughes pleaded guilty to distributing cocaine, he was sentenced to a term of 188 months under the old mandatory guideline regime. At the time, the district court called the sentence, because of its severity, “unfortunate” and “out of line.” Hughes appealed, and after United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), we vacated his sentence and remanded the case back to the district court for resentencing. United States v. Hughes, 144 Fed.Appx. 562 (7th Cir.2005). Again in the district court, Hughes was resentenced, this time to a term of 168 months.
Hughes appeals a second time, but his appointed counsel has moved to withdraw because he is unable to find a nonfrivolous issue to pursue. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Hughes did not respond to our invitation under Circuit Rule 51(b) to explain why he believes his appeal has merit, so we review only the potential issues identified in counsel’s facially adequate, and very thorough, brief. United States v. Tabb, 125 F.3d 583, 584 (7th Cir.1997) (per curiam).
*549Having reviewed counsel’s brief, we agree that Mr. Hughes’ plea of guilty was taken in conformity with Rule 11 and that it was voluntarily and intelligently entered. Also, any challenge to his sentence as unreasonable (20 months less than the first time around) would be frivolous.
We GRANT counsel’s motion to withdraw. The appeal is DISMISSED.